 

 

THE GEORGE WASHINGTON UNIVERSITY

 

Patent License Agreement

 

This Patent License Agreement (this "Agreement") is between The George
Washington University, a congressionally chartered non-profit corporation
("University") located in the District of Columbia, and Protea Biosciences,
Inc., a Delaware corporation (“Company”). Agreement is being signed on November
20, 2012 (“the Execution Date”).This Agreement will become effective as of
November 28, 2012 (the Effective Date”).University and Company may each be
referred to herein individually as "Party" and collectively as the "Parties".

 

 

 

BACKGROUND

 

University owns certain intellectual property developed by Dr. Akos Vertes of
the University's Columbian College of Arts and Sciences relating to; 1. Laser
Desorption/Ionization and Peptide Sequencing on Laser-Induced Silicon
Microcolumn Arrays (Matrix) (LISMA, University Tech Id. 06-00xc Vertes), and 2.
Nanophotonic Production, Modulation and Switching of Ions by Silicon Microcolumn
Arrays (Nanophotonic Arrays, University Tech Id. 09-00xd Vertes) (collectively
"GW Inventions"). University also owns certain letters patent and/or
applications for letters patent relating to the intellectual property.
Additionally University is a joint owner with UT Battelle, LLC, under the
authority of its Prime Contract (No. DE-AC05-00OR22725) ("UTB") with the U.S.
Department of Energy, of certain intellectual property developed by Dr. Akos
Vertes, and Dr. Scott Retterer of UTB relating to Laser Desorption/Ionization
from Nanopost Arrays for Mass Spectrometry (NAPA, University Tech Id. 09-00xb
Vertes) ("GW/UTB Invention"). UTB has agreed to designate University as being
responsible for licensing UTB's interest in the GW/UTB Invention. Company
desires to obtain an exclusive license under the patent rights to exploit the GW
Inventions and GW/UTB Invention. University has determined that the exploitation
of the intellectual property by Company is in the best interest of University
and is consistent with its educational and research missions and goals.

 

In consideration of the mutual obligations contained in this Agreement, and
intending to be legally bound, the Parties agree as follows:

 

1 LICENSE

 

1.1 License Grant. University grants to Company an exclusive, world-wide license
(the "License") to make, have made, use, import, offer for sale and sell
Licensed Products in the Field of Use during the Term (as such terms may be
defined in Sections 1.2 and 6.1). The License includes the right to sublicense
as permitted by this Agreement. No other rights or licenses are granted by
University.

 

1.2 Related Definitions. The term "Licensed Products" means products and
services that are made, made for, used, imported, offered for sale or sold by
Company or its Affiliates or sublicensees and that would (i) in the absence of
the License, infringe (or, in the case of pending patent applications, upon
issuance, would infringe) at least one claim of the Patent Rights or (ii) use a
process or machine covered by a claim of Patent Rights, whether the claim is
issued or pending. The term "Patent Rights" means all of University's patent
rights represented by or issuing from: (a) the United States patents and patent
applications listed in Exhibit A; (b) any continuation, continuation-in-part,
divisional and re issue applications of (a); and (c) any foreign counterparts
and extensions of (a) or (b). The term "Affiliate" means a legal entity that is
controlling, controlled by or under common control with Company and that has
executed either this Agreement or a written Joinder Agreement agreeing to be
bound by all of the terms and conditions of this Agreement. For purposes of his
Section 1.2, the word "control" means (x) the direct or indirect ownership of
more than fifty percent (50%) of the outstanding voting securities of a legal
entity, (y) the right to receive fifty percent (50%) or more of the profits or
earnings of a legal entity, or (z) the right to determine the policy decisions
of a legal entity. The term "Field of Use" means only products and services for
(a) investigative and exploratory research and (b) human and veterinary
diagnostic use.

 

 

1

 



 

1.3 Reservation of Rights by University. University reserves the right to use,
and to permit other non-commercial entities to use, the Patent Rights for
educational and research purposes.

 

1.4 U.S. Government Rights. The Parties acknowledge that the United States
government retains rights in intellectual property funded under any grant or
similar contract with a Federal agency. The License is expressly subject to all
applicable United States government rights, including, but not limited to, any
applicable requirement that products, which result from such intellectual
property and are sold in the United States, must be substantially manufactured
in the United States. Furthermore, the License is subject to, and will in no way
restrict, the march-in rights of the United States government pursuant to 35 USC
§ 203.

 

1.5 Sublicense Conditions. The Company's right to sublicense granted by
University under the License is subject to each of the following conditions:

 

(a) In each sublicense agreement, Company will prohibit the sublicensee from
further sublicensing and require the sublicensee to comply with the terms and
conditions of this Agreement.

 

(b) Within thirty (30) days after Company enters into a sublicense agreement,
Company will deliver to University a complete and accurate copy of the entire
sublicense agreement written in the English language. University's receipt of
the sublicense agreement, however, will constitute neither an approval of the
sublicense nor a waiver of any right of University or obligation of Company
under this Agreement.

 

(c) In the event that Company causes or experiences a Trigger Event (as defined
in Section 6.4), all payments due to Company from its Affiliates or sublicensees
under the sublicense agreement will, upon notice from University to such
Affiliate or sublicensee, become payable directly to University for the account
of Company. Upon receipt of any such funds, University will remit to Company the
amount by which such payments exceed the amounts owed by Company to University.

 

(d) Company will terminate any sublicense agreement within ten (10) business
days in the event that the sublicensee causes or experiences any of the
following: (i) if sublicensee (1) becomes insolvent or bankrupt, (2) is
adjudicated insolvent or bankrupt, (3) admits in writing its inability to pay
its debts, (4) suffers the appointment of a custodian, receiver or trustee for
it or its property and, if appointed without its consent, not discharged within
thirty (30) days, (5) makes an assignment for the benefit of creditors, or (6)
suffers proceedings being instituted against it under any law related to
bankruptcy, insolvency, liquidation or the reorganization, readjustment or
release of debtors and, if contested by it, not dismissed or stayed within
thirty (30) days; (ii) the institution or commencement by sublicensee of any
proceeding under any law related to bankruptcy, insolvency, liquidation or the
reorganization, readjustment or release of debtors; (iii) the entering of any
order for relief relating to any of the proceedings described in Section
1.5(d)(i) or (ii) above; (iv) the calling by sublicensee of a meeting of its
creditors with a view to arranging a composition or adjustment of its debts in
connection with any of the events described in Section 1.5(d)(i), (ii) or (iii)
above; (v) the act or failure to act by sublicensee indicating its consent to,
approval of or acquiescence in any of the proceedings described in Section
1.5(d)(i)-(iv) above; (vi) the commencement by sublicensee of any action against
University, including an action for declaratory judgment, to declare or render
invalid or unenforceable the Patent Rights, or any claim thereof; and (vii)
breaches the sublicense agreement and does not cure the breach within forth-five
(45) days after written notice of the breach. If the termination of a sublicense
agreement is stayed by any court, Company will not be obligated to seek
termination of the stay.

 



2

 



 

(e) Company's execution of a sublicense agreement will not relieve Company of
any of its obligations under this Agreement. Company is primarily liable to
University for any act or omission of an Affiliate or sublicensee of Company
that would be a breach of this Agreement if performed or omitted by Company, and
Company will be deemed to be in breach of this Agreement as a result of such act
or omission if, subject to the provisions of Section 1.5(d), Company fails to
terminate such sublicense agreement following any applicable cure period or
fails to take reasonable steps to cure any such act or omission.

 

1.6 No License by Implication. Nothing in this Agreement confers by estoppel
implication or otherwise, any license or rights under any University patent
other than the Patent Rights, regardless whether such patents are dominant or
subordinate to the Patent Rights.

  

2 DILIGENCE

 

2.1 Development Plan. Company will deliver to University, no later than October
31, 2012, a copy of an initial development plan for the Patent Rights (the
"Development Plan"). The purpose of the Development Plan is (a) to demonstrate
Company's capability to bring the Patent Rights to commercialization, (b) to
project the timeline for completing the necessary tasks, and (c) to measure
Company's progress against the projections. Thereafter, Company will deliver to
University an annual updated Development Plan no later than December 1 of each
year during the Term. The Development Plan will include, at a minimum, the
information listed in Exhibit B.

 

2.2 Company's Efforts. Company will use commercially reasonable efforts to
develop, commercialize, market and sell Licensed Products in a manner consistent
with the Development Plan.

 

2.3 Diligence Events. The Company will use commercially reasonable efforts to
achieve each of the diligence events by the applicable completion date listed in
the table below for the first Licensed Product.

 

DILIGENCE EVENT

COMPLETION

DATE

Delivery to University  of a completed Development Plan in a form acceptable to
University June 15, 2013 First Commercial sale of the Licensed Product    July
1, 2015

 

2.4 Diligence Resources. Until the first commercial sale of the first Licensed
Product, Company will expend resources in the development and commercialization
of the Licensed Products of amounts not less than the diligence minimums
specified in the table below in each 12-month period following the Effective
Date. The Company's expenditures for development and commercialization of the
Licensed Products include, but are not limited to, with respect to the Licensed
Products, all of Company's research and development expenditures and overhead,
any Sponsored Research Agreement between University and Company, any sponsored
research agreement between Company and a third party, sponsorship of graduate
students, any regulatory expenses, and documented external consulting payments.
If Company's total expenditures for development and commercialization of
Licensed Products in any 12-month period do not meet or exceed the applicable
diligence minimum, then Company will pay to University the amount of the
shortfall. Company will make any payments of the shortfall to University with
the next annual updated Development Plan due to University under Section 2.1. If
Company's total expenditures for development and commercialization of Licensed
Products in any 12-month period exceed the applicable diligence minimum, the
excess amount will be cumulated and credited toward the applicable diligence
minimums for subsequent years.

 

 

3

 



 

ANNIVERSARY: First Second Third and thereafter until the first commercial sale
of the first Licensed Product LICENSE DILIGENCE RESOURCES: $0 $12,500 $20,000

 

FEES AND ROYALTIES

 

3.1 License Initiation Fee. In partial consideration of the License, Company
will pay to University within thirty (30) days from the Effective Date a
non-refundable, non-creditable license initiation fee of Twenty-Five Thousand
($25,000) United States dollars.

 

3.2 Milestone Payments. In partial consideration of the License, Company will
pay to University the applicable milestone payment listed in the table below
after achievement of each milestone event for each Licensed Product. Company
will provide University with written notice within thirty (30) days after
achieving each milestone.

 

MILESTONE PAYMENT First Sale of Licensed Product $30,000

 

 

For clarity, each time a milestone is achieved with respect to a Licensed
Product, then any other milestone payments with respect to earlier milestones
that have not yet been paid will be due and payable together with the milestone
payment for the milestone that is actually achieved. For additional clarity,
milestones are due and payable on Licensed Products and on products that, upon
FDA approval, would become Licensed Products.

 

3.3 Earned Royalties. In partial consideration of the License, Company will pay
to University a royalty of on Net Sales of Licensed Products and Combination
Product during the Quarter as follows.

 

(a)Seven (7) percent of Net Sales of Licensed Products and five (5) percent of
Net Sales of Combination Products for combined cumulative Net Sales of Licensed
Products and Combination Products up to fifty million US dollars;

 

(b)When documented combined cumulative Net Sales of Licensed Products and
Combination Products have exceeded fifty million US dollars, six (6) percent of
Net Sales of Licensed Products and Four (4) percent of Net Sales of Combination
Products.

 



4

 

 

 

Royalty shall be due on the sale of a Licensed Product only once. For avoidance
of doubt, for a Licensed Product that is covered by the claims of the Patent
Rights licensed under this Agreement but also qualifies to be licensed product
under Other License, Company shall only pay royalties for the Licensed Product
pursuant to this Agreement.

 

3.4 Related Definitions. The term "Sale" means any bona fide transaction for
which consideration is received or expected by Company or its Affiliate or
sublicensee for the sale, use, lease, transfer or other disposition of a
Licensed Product to a third party. A Sale is deemed completed at the time that
Company or its Affiliate or sublicensee invoices, ships or receives payment for
a Licensed Product, whichever occurs first. The term "Quarter" means each
three-month period beginning on January 1, April 1, July 1 and October 1. The
term "Net Sales" means the consideration received or expected from, or the fair
market value attributable to, each Sale, less Qualifying Costs that are directly
attributable to a Sale, specifically identified on an invoice or other
documentation and actually borne by Company or its Affiliates or sublicensees.
For purposes of determining Net Sales, the words ''fair market value" mean the
cash consideration that Company or its Affiliates or sublicensees would realize
from an unrelated buyer in an arm’s length sale of an identical item sold in the
same quantity and at the time and place of the transaction. The term "Qualifying
Costs" means: (a) customary discounts in the trade for quantity purchased or for
wholesalers and distributors; (b) credits or refunds for claims or returns that
do not exceed the original invoice amount; (c) prepaid outbound transportation
expenses and transportation insurance premiums; and (d) sales and use taxes and
other fees imposed by and indefeasibly paid to a governmental agency.
"Combination Product" means a Licensed Product in the Field of Use that
infringes at least one issued and unexpired claim of a third party patent to
which Company has acquired a royalty-bearing license with an annual royalty rate
greater than four (4) percent of Net Sales and under which the Company is
currently making royalty payments to the licensor. Royalties payable to
University on Combination Product shall be based on total Net Sales of such
Combination Product, regardless of the number of components or their relative
value.

 

3.5 Minimum Royalties. In partial consideration of the License, Company will pay
to University the amount, if any that the applicable minimum royalty listed in
the table below exceeds Company's actual earned royalties under Section 3.3 for
each Quarter after the first Sale of a Licensed Product.

 

QUARTER:

 

First 4 Quarters

 

Next 4 Quarters

 

 

Next 4 Quarters

 

 

All Quarters thereafter

 

MINIMUM: $1,500 $2,500 $3,500 $6,000

 



3.6 Sublicense Fees. In partial consideration of the License, Company will pay
to University a sublicense fee of fifty percent (50%) of the sum of all payments
plus the fair market value of all other consideration of any kind, received by
Company from sublicensees during the Quarter, excluding: (a) royalties paid to
Company by a sublicensee based upon Sales or Net Sales by the sublicensee; (b)
equity investments in Company by a sublicensee up to the amount of the fair
market value of the equity purchased on the date of the investment; (c) loan
proceeds paid to Company by a sublicensee in an arm’s length, full recourse debt
financing to the extent that such loan is not forgiven; and (d) sponsored
research funding paid to Company by a sublicensee in a bona fide transaction for
future research to be performed by Company.

 

3.7 Other License Agreement. Company has licensed certain other patent rights of
University under two separate license agreements made effective on February 22,
2010, as amended from time to time (the "LAESI License") and June 1, 2011 (the
"Protein Microscope License") (both together "Other License").

 



5

 

 

 

4 REPORTS AND PAYMENTS

 

 

4.1 Royalty Reports. Within forty-five (45) days after the end of each Quarter
following the first Sale, Company will deliver to University a report, certified
by the chief 3.5 Minimum Royalties. In partial consideration of the License,
Company will pay to University the amount, if any that the applicable minimum
royalty listed in the table below exceeds Company's actual earned royalties
under Section 3.3 for each Quarter after the first Sale of a Licensed
Product.financial officer of Company, detailing the calculation of all
royalties, fees and other payments due to University for such Quarter. The
report will include, at a minimum, the following information for the Quarter,
each listed by product, by country: (a) the number of units of Licensed Products
constituting Sales; (b) the gross consideration invoiced, billed or received for
Sales; (c) Qualifying Costs, listed by category of cost; (d) Net Sales; (e) the
gross amount of any payments and other consideration received by Company from
sublicensees and the amounts of any deductions permitted by Section 3.6; (f) the
royalties, fees and other payments owed to University, listed by category; and
(g) the computations for any applicable currency conversions. Each royalty
report will be substantially in the form of the sample report attached as
Exhibit C.

 

4.2 Payments3.5 Minimum Royalties. In partial consideration of the License,
Company will pay to University the amount, if any that the applicable minimum
royalty listed in the table below exceeds Company's actual earned royalties
under Section 3.3 for each Quarter after the first Sale of a Licensed Product..
Company will pay all royalties, fees and other payments due to University under
Sections 3.2, 3.3, 3.5, and 3.6 within forty-five (45) days after the end of the
Quarter in which the royalties, fees or other payments accrued.

 

4.3 Records3.5 Minimum Royalties. In partial consideration of the License,
Company will pay to University the amount, if any that the applicable minimum
royalty listed in the table below exceeds Company's actual earned royalties
under Section 3.3 for each Quarter after the first Sale of a Licensed Product..
Company will maintain, and will cause its Affiliates and sublicensees to
maintain, complete and accurate books, records and related background
information to verify Sales, Net Sales, and all of the royalties, fees, and
other payments due or paid under this Agreement, as well as the various
computations reported under Section 4.1. The records for each Quarter will be
maintained for at least five (5) years after submission of the applicable report
required under Section 4.1 or longer as necessary to document the amount of
cumulative combined Net Sales of Licensed and Combination Products as required
under section 3.3.

 

4.4 Audit Rights. Upon reasonable prior written notice to Company, Company and
its Affiliates and sublicensees will provide University and its accountants with
access to all of the books, records and related background information required
by Section 4.3 to conduct a review or audit of Sales, Net Sales, and all of the
royalties, fees, and other payments payable under this Agreement. Access will be
made available: (a) during normal business hours; (b) in a manner reasonably
designed to facilitate University's review or audit without unreasonable
disruption to Company's business; and (c) no more than once every two (2)
consecutive calendar years during the Term (as defined below) and for a period
of five (5) years thereafter. Company will promptly pay to University the amount
of any underpayment determined by the review or audit, plus accrued interest. If
the review or audit determines that Company has underpaid any payment by ten
percent (10%) or more, then Company will also promptly pay the costs and
expenses of University and its accountants in connection with the review or
audit. In addition, once annual Sales of Licensed Products exceed Five Million
Dollars ($5,000,000), Company will conduct, at least once every two (2) years at
its own expense, an independent audit of Sales, Net Sales, and all of the
royalties, fees, and other payments due or paid under this Agreement. Promptly
after completion of the audit, Company will provide to University a copy of the
report of the independent auditors along with any underpayments and interest
thereon.

 

4.5 Currency. All dollar amounts referred to in this Agreement are expressed in
United States dollars. All payments will be made in United States dollars. If
Company receives payment from a third party in a currency other than United
States dollars for which a royalty or fee is owed under this Agreement, then (a)
the payment will be converted into United States dollars at the conversion rate
for the foreign currency as published in the eastern edition of the Wall Street
Journal as of the last business day of the Quarter in which the payment was
received by Company, and (b) the conversion computation will be documented by
Company in · the applicable report delivered to University

under Section 4.1.

 

 

 

 



 

4.6 Place of Payment. All payments by Company are payable to "The George
Washington University" and will be made to the following addresses:

 

 



By Electronic Transfer: By Check: Bank's Name: PNC Bank, N.A. The George
Washington University Bank's Address:   800 Connecticut Avenue, NW Office of
Technology Transfer   Washington, DC 20052 Office of the Vice President for
Research ABA# 031000053 2033 K Street, NW, Suite 750 Account Name:    GW Deposit
Account Washington, DC 20052 Account Number: 5303553334   SWIFT: PNCCUS33
Attention:·Director





 

4.7 Interest. All amounts that are not paid by Company when due will accrue
interest from the date due until paid at a rate equal to one and one-half
percent (1.5%) per month (or the maximum allowed by law, if less).

 

 

5 CONFIDENTIALITY AND USE OF UNIVERSITY'S NAME

 

5.1 Confidentiality. Except as specifically permitted hereunder, each Party
hereby agrees to hold in confidence and not use on behalf of itself or others
all technology, data, samples, technical and economic information (including
economic terms hereof), commercialization, clinical and research strategies,
know-how and trade secrets provided by the other Party (the "Disclosing Party")
(collectively the "Confidential Information"), except that the term
"Confidential Information" shall not include:

 

(a)information that is or becomes part of the public domain through no fault of
the non Disclosing Party;

 

(b)information that is obtained after the Effective Date by the non-Disclosing
Party or one of its Affiliates from any third party which is lawfully in
possession of such Confidential Information and not in violation of any
contractual or legal obligation to the Disclosing Party with respect to such
Confidential Information;

 

(c)information that is known to the non-Disclosing Party or one or more of its
Affiliates prior to the disclosure by the Disclosing Party, as evidenced by the
non-Disclosing Party's written records; and

 

(d)information which has been independently developed by the non-Disclosing
Party without the aid or use of Confidential information as shown by competent
written evidence.

 

5.2 Required Disclosure. The non-Disclosing Party may disclose the Disclosing
Party's proprietary information to the extent required to comply with a court or
administrative subpoena or a lawful court order provided that the non-Disclosing
Party first uses its best efforts to obtain an order preserving the
confidentiality of the information of the Disclosing Party and provided the non
Disclosing Party gives the Disclosing Party timely notice of the contemplated
disclosure to give the Disclosing Party an opportunity to intervene to preserve
the confidentiality of the information.

 



 

 

 

 

 

5.3 Patent Exception. Upon prior review of the University, Company may disclose
in a patent application or the prosecution thereof, any Confidential Information
necessary to obtain or secure patent protection of the commercialized products
or processes.

 

5.4 Use of University's Name. Company and its Affiliates, sublicensees,
employees, and agents may not use the name, logo, seal, trademark, or service
mark (including any adaptation of them) of University or any University school,
organization, employee, student or representative, without the prior written
consent of University.

 

 

6 TERM AND TERMINATION

 

6.1 Term. This Agreement will commence on Effective Date and terminate upon the
expiration or abandonment of the last patent to expire or become abandoned of
the Patent Rights (the "Term").

 

6.2 Early Termination by Company. Company may terminate this Agreement at any
time effective upon completion of each of the following conditions: (a)
providing at least sixty (60) days prior written notice to University of such
intention to terminate; (b) ceasing to make, have made, use, import, offer for
sale and sell all Licensed Products; (c) terminating all sublicenses and causing
all Affiliates and sublicensees to cease making, having made, using, importing,
offering for sale and selling all Licensed Products; and (d) paying all amounts
owed to University under this Agreement and any Sponsored Research Agreement
between University and Company related to the Patent Rights, through the
effective date of termination.

 

6.3 Early Termination by University. University may terminate this Agreement if:
(a) Company is more than thirty (30) days late in paying to University any
amounts owed under this Agreement and does not pay University in full, including
accrued interest, within ten (10) business days upon demand (a "Payment
Default"); (b) other than a Payment Default, Company or its Affiliate breaches
this Agreement and does not cure the breach within forty-five.(45) days after
written notice of the breach; (c) Company fails to timely terminate a sublicense
agreement in accordance with Section 1.5(d); or (d) Company or its Affiliate
experiences a Trigger Event.

 

6.4 Trigger Event. The term "Trigger Event" means any of the following: (a) if
Company or its Affiliate (i) becomes insolvent, bankrupt or generally fails to
pay its debts as such debts become due, (ii) is adjudicated insolvent or
bankrupt, (iii) admits in writing its inability to pay its debts, (iv) suffers
the appointment of a custodian, receiver or trustee for it or its property and,
if appointed without its consent, not discharged within thirty (30) days, (v)
makes an assignment for the benefit of creditors, or (vi) suffers proceedings
being instituted against it under any law related to bankruptcy, insolvency,
liquidation or the reorganization, readjustment or release of debtors and, if
contested by it, not dismissed or stayed within thirty (30) days; (b) the
institution or commencement by Company or its Affiliate of any proceeding under
any law related to bankruptcy, insolvency, liquidation or the reorganization,
readjustment or release of debtors; (c) the entering of any order for relief
relating to any of the proceedings described in Sections 6.4(b) or (c) above;
(d) the calling by Company or its Affiliate of a meeting of its creditors with a
view to arranging a composition or adjustment of its debts in connection with
any of the events described in Section 6.4(a), (b) or (c) above; (e) the act or
failure to act by Company or its Affiliate indicating its consent to, approval
of or acquiescence in any of the proceedings described in Section 6.4(b) - (e)
above; or (f)the commencement by Company of any action against University,
including an action for declaratory judgment, to declare or render invalid or
unenforceable the Patent Rights, or any claim thereof.

 

 

 

 



 

6.5 Effect of Termination. Upon the termination of this Agreement for any
reason: (a) the License terminates; (b) Company and all its Affiliates and
sublicensees will cease all making, having made, using, importing, offering for
sale and selling all Licensed Products, except to extent permitted by Section
6.6; (c) Company will pay to University all amounts, including accrued interest,
owed to University under this Agreement and any Sponsored Research Agreement
related to the Patent Rights, through the date of termination, including
royalties on Licensed Products invoiced or shipped through the date of
termination, whether or not payment is received prior to termination; (d)
Company will, at University's request, return to University all confidential
information of University and "provide to University one complete copy of all
data with respect to Licensed Products generated by Company during the Term that
will facilitate the further development of the technology licensed under this
Agreement; and (e) in the case of termination under Section 63, all duties of
University and all rights (but not duties) of Company under this Agreement
immediately terminate without further action required by either University or
Company.

 

6.6 Inventory & Sell Off. Upon the termination of this Agreement for any reason,
Company will cause physical inventories to be taken immediately of: (a) all
completed Licensed Products on hand under the control of Company or its
Affiliates or sublicensees; and (b) such Licensed Products as are in the process
of manufacture and any component parts on the date of termination of this
Agreement. Company will deliver promptly to University a copy of the written
inventory, certified by an officer of the Company. Upon termination of this
Agreement for any reason, Company will promptly remove, efface or destroy all
references to University from any advertising, labels, web sites or other
materials used in the promotion of the business of Company or its Affiliates or
sublicensees, and Company and its Affiliates and sublicensees will not represent
in any manner that it has rights in or to the Patent Rights or the Licensed
Products. Upon the termination of this Agreement for any reason other than
pursuant to Section 6.3(a) or (c), Company may sell off its inventory of
Licensed Products existing on the date of termination for a period of six (6)
months and pay University royalties on Sales of such inventory within thirty
(30) days following the expiration of such six (6) month period.

 

6.7 Survival. Company's obligation to pay all amounts that have accrued but have
not been paid at the date of termination and all royalties that accrue· after
the· date of termination for the Sale of Company's inventory of Licensed
Products existing on the date of termination as permitted in Section 6.6 above,
including accrued interest, owed to University under this Agreement will survive
the termination of this Agreement for any reason. Sections 13.9, 13.10, and
13.11 and Articles 4, 5, 6, 9, 10, and 11 will survive the termination of this
Agreement for any reason in accordance with their respective terms.

  

7 PATENT PROSECUTION AND MAINTENANCE

 

7.1 Patent Control. University controls the preparation, prosecution and
maintenance of the Patent Rights and the selection of patent counsel, with input
from Company. For the purpose of this article, the terms "maintenance" includes
any interference negotiations, claims, or proceeding, in any forum, brought by
University, Company, a third party, or the United States Patent and Trademark
Office (the "USPTO") and, and any requests by University or Company that the
USPTO reexamine or reissue any patent in the Patent Rights.

  



 

 

 

7.2 Payment and Reimbursement. Company agrees that the University has incurred a
total of twenty-six-thousand one-hundred thirty-three and 68/100 United States
Dollars (USD 26,133.68)as historically accrued attorney fees, expenses, official
fees and all other charges accumulated prior to the Effective Date incident to
the preparation, filing, prosecution and maintenance of the Patent Rights (the
"Past Patent Expenses"). Within thirty (30) days after the Effective Date,
Company will reimburse University for all historically accrued attorney fees,
expenses, official fees and all other charges accumulated prior to the Effective
Date incident to the preparation, filing, prosecution and maintenance of the
Patent Rights. Thereafter, Company hereby agrees to reimburse University for all
documented attorneys fees, expenses, official fees and all other charges
accumulated on or after the Effective Date incident to the preparation, filing,
prosecution, and maintenance of the Patent Rights, within thirty (30) days after
Company's receipt of invoices for such fees, expenses and. charges. University
reserves the right to require the Company to provide a deposit in advance of
incurring out of pocket patent expenses estimated by counsel to exceed $5,000.
If Company fails to reimburse patent expenses under this Paragraph 7.2 then
University will be free at its discretion and expense to either abandon such
applications or patents related to such Patent Right or to continue such
preparation, prosecution and/or maintenance activities, and to the extent
University has pursued protection of any patent rights associated with such
patent action will remain subject to the license granted under this Agreement.
Any abandonment of patents or applications under Patent Rights by the University
shall not affect Company's obligation to pay royalties under this Agreement.

  

8 INFRINGEMENT

 

8.1 Notice. Company and University will notify each other promptly of any
infringement of the Patent Rights that may come to their attention. Company and
University will consult each other in a timely manner concerning any appropriate
response to the infringement.

 

8.2 Prosecution of Infringement. Company may prosecute any infringement of the
Patent Rights at Company's expense, including defending against any
counterclaims or cross claims brought by any party against Company or
University, or UTB as applicable, regarding the Patent Rights and defending
against any claim that the Patent or Patent Rights are invalid in the course of
any infringement action or in a declaratory judgment action. University reserves
the right to intervene voluntarily and join Company in any such infringement
litigation relating to the GW Inventions or the GW/UTB Invention. Company
acknowledges that UTB reserves the right to intervene voluntarily and join
Company in any such infringement litigation relating to the GW/UTB Invention. If
University and/or UTB chooses not to intervene voluntarily, but University
and/or UTB is a necessary party to the action brought by Company, then Company
may join University and/or UTB in the infringement litigation. If Company
decides not to prosecute any infringement of the Patent Rights, then University
and/or UTB may elect to prosecute such infringement independently of Company in
the sole discretion of the University and/or UTB.

 

8.3 Cooperation. In any litigation under this Article 8, either Party, at the
request and sole expense of the other Party, will cooperate to the fullest
extent reasonably possible. This Section 8.3 will not be construed to require
either Party to undertake any activities, including legal discovery, at the
request of any third party, except as may be required by lawful process of a
court of competent jurisdiction. If, however, either Party is required to
undertake any activity, including legal discovery, as a right of lawful process
of a court of competent jurisdiction, then Company will pay all expenses
incurred by Company, by University and by UTB. ·

 

8.4 Control of Litigation. Company controls any litigation or potential
litigation involving the prosecution of infringement claims regarding the Patent
Rights in which University is not a party, including the selection of counsel,
all with input from University. Company must not settle or compromise any such
litigation in a manner that imposes any obligations or restrictions on
University or grants any rights to the Patent Rights, other than any permitted
sublicenses, without University’s prior written permission. University controls
any litigation or potential litigation involving the prosecution of infringement
claims regarding the Patent Rights in which University has elected to prosecute
the infringement independently of Company or has voluntarily or involuntarily
joined Company in the infringement litigation, including the selection of
counsel, all with input from Company. In all instances in which University is a
party, University reserves the right to select its own counsel. If University is
involuntarily joined as a party, University retains the right to select its own
counsel, but Company will be responsible for all litigation expenditures as set
forth in Section 8.5.

 

 

 

 



 

8.5 Recoveries from Litigation. If Company prosecutes any infringement claims
either without University as a party or with University involuntarily joined as
a party, then Company will reimburse University for University's litigation
expenditures, including any attorneys’ fees, expenses, official fees and other
charges incurred by University, even if there are no financial recoveries from
the infringement action. Company will reimburse University within thirty (30)
days after receiving each invoice from University. After reimbursing University
for its expenditures, Company will use the financial recoveries from such
claims, if any, (a) first, to reimburse Company for its litigation expenditures;
and (b) second, to retain any remainder but to treat the remainder as either (i)
Net Sales for the purpose of determining the royalties due to University under
Section 3.6 or (ii) sublicense consideration for the purpose of determining the
sublicense fees due to University under Section 3.9, whichever would result in a
larger payment to University. If Company prosecutes any infringement claims with
University joined as a voluntary party, then any financial recoveries from such
claims will be (x) first, shared between Company and University in proportion
with their respective shares of the aggregate litigation expenditures by Company
and University; and (y) second, shared equally by Company and University as to
any remainder after Company and University have fully recovered their aggregate
litigation expenditures. If University prosecutes any infringement claims
independent of Company, then University will prosecute such infringement at
University's expense and will retain any financial recoveries in their entirety.

 

 

9 DISCLAIMER OF WARRANTIES

 

9.1 Disclaimer. THE PATENT RIGHTS, LICENSED PRODUCTS AND ANY OTHER TECHNOLOGY
LICENSED UNDER THIS AGREEMENT ARE PROVIDED ON AN “AS IS” BASIS. UNIVERSITY MAKES
NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED
TO ANY WARRANTY OF ACCURACY, COMPLETENESS, PERFORMANCE, MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, COMMERCIAL UTILITY, NON-INFRINGEMENT OR TITLE.

 

 

10 LIMITATION OF LIABILITY

 

10.1 Limitation of University's Liability. UNIVERSITY WILL NOT BE LIABLE TO
COMPANY, ITS AFFILIATES, SUBLICENSEES, SUCCESSORS OR ASSIGNS, OR ANY THIRD PARTY
WITH RESPECT TO ANY CLAIM ARISING FROM COMPANY'S USE OF THE PATENT RIGHTS,
LICENSED PRODUCTS OR ANY OTHER TECHNOLOGY LICENSED UNDER THIS AGREEMENT; OR
ARISING FROM THE DEVELOPMENT, TESTING, MANUFACTURE, USE OR SALE OF LICENSED
PRODUCTS. UNIVERSITY WILL NOT BE LIABLE TO COMPANY, ITS AFFILIATES,
SUBLICENSEES, SUCCESSORS OR ASSIGNS, OR ANY THIRD PARTY FOR LOST PROFITS,
BUSINESS INTERRUPTION, OR INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OF ANY
KIND.

 

 



 

 

 

 

10.2 Limitation of Company's Liability. COMPANY WILL NOT BE LIABLE TO
UNIVERSITY, ITS AFFILIATES, TRUSTEES, OFFICERS, FACULTY, EMPLOYEES, AGENTS,
SUCCESSORS OR ASSIGNS FOR INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OF ANY
KIND.

  

11 INDEMNIFICATION

 

11.1 Indemnification. Company will defend, indemnify, and hold harmless each
Indemnified Party from and against any and all Liabilities with respect to an
Indemnification Event. The term “Indemnified Party” means each of University and
its trustees, officers, faculty, students, employees, contractors, and agents.
The term “Liabilities” means all damages, awards, deficiencies, settlement
amounts, defaults, assessments, fines, dues, penalties, costs, fees,
liabilities, obligations, taxes, liens, losses, lost profits and expenses
(including, but not limited to, court costs, interest and reasonable fees of
attorneys, accountants and other experts) that are incurred by an Indemnified
Party or awarded or otherwise required to be paid to third parties by an
Indemnified Party. The term “Indemnification Event” means any Claim against one
or more Indemnified Parties arising out of or resulting from: (a) the
development, testing, use, manufacture, promotion, sale or other disposition of
any Patent Rights or Licensed Products by Company, its Affiliates, sublicensees,
assignees or vendors or third parties, including, but not limited to, (i) any
product liability or other Claim of any kind related to use by a third party of
a Licensed Product, (ii) any Claim by a third party that the practice of any of
the Patent Rights or the design, composition, manufacture, use, sale or other
disposition of any Licensed Product infringes or violates any patent, copyright,
trade secret, trademark or other intellectual property right of such third
party, and (iii) any Claim by a third party relating to clinical trials or
studies for Licensed Products; (b) any material breach of this Agreement by
Company or its Affiliates or sublicensees; and (c) the enforcement of this
Article 11 by any Indemnified Party. The term “Claim” means any charges,
complaints, actions, suits, proceedings, hearings, investigations, claims or
demands.

 

11.2 Reimbursement of Costs. Company will pay directly all Liabilities incurred
for defense or negotiation of any Claim or will reimburse University for all
documented Liabilities incident to the defense or negotiation of any Claim
within thirty (30) days after Company's receipt of invoices for such fees,
expenses and charges.

 

11.3 Control of Litigation. Company controls any litigation or potential
litigation involving the defense of any Claim, including the selection of
counsel, with input from University. University reserves the right to protect
its interest in defending against any Claim by selecting its own counsel, with
any attorneys' fees and litigation expenses paid for by Company, pursuant to
Sections 11.1 and 11.2. Should University voluntarily join any litigation,
including defense of any Claim, University shall cover all expenses related to
its legal representation.

 

11.4 Additional Indemnification. Company represents and warrants that it will
not export any technical information (or the direct product thereof) furnished
to Company, either directly or indirectly by the University in the grant of
license to the Patent Rights, from the United States of America, directly or
indirectly without first complying with all requirements of the Export
Administration Regulations, including the requirement for obtaining any export
license, if applicable. Company will indemnify, defend and hold harmless
Indemnified Parties from liability involving the violation of such export
regulations, either directly or indirectly, by Company. Company further agrees
to indemnify and hold harmless Indemnified Parties from and against any and all
liabilities, penalties, fines, forfeitures, claims, demands, causes of action,
damages, and costs and expenses (including the costs of defense, prosecution
and/or settlement, including, but not limited to, attorney’s fees), caused by,
arising out of or related to, in whole or in part, Company and/or any
Sublicensee’s exercise of rights under this Agreement or any other action or
inaction relating to Licensed Patents, Licensed Products, or Licensed Processes,
including, but not limited to, claims or demands of product liability, personal
injury, death, damage to property or violation of any laws or regulations,
except for those arising from University’s gross negligence.

 

 

 

 



 

11.5 Other Provisions. Company will not settle or compromise any Claim giving
rise to Liabilities in any manner that imposes any restrictions or obligations
on University or grants any rights to the Patent Rights or the Licensed Products
without University's prior written consent. If Company fails or declines to
assume the defense of any Claim within thirty (30) days after notice of the
Claim, or fails to reimburse an Indemnified Party for any Liabilities pursuant
to Sections 11.1 and 11.2 within the thirty (30) day time period set forth in
Section 11.2, then University may assume the defense of such Claim for the
account and at the risk of Company, and any Liabilities related to such Claim
will be conclusively deemed a liability of Company. The indemnification rights
of the Indemnified Parties under this Article 11 are in addition to all other
rights that an Indemnified Party may have at law, in equity or otherwise.

  

12 INSURANCE

 

12.1 Coverages. Company will procure and maintain insurance policies for the
following coverages with respect to personal injury, bodily injury and property
damage arising out of Company's performance under this Agreement: (a) during the
Term, comprehensive general liability, including broad form and contractual
liability, in a minimum amount of $2,000,000 combined single limit per
occurrence and in the aggregate; (b) prior to the commencement of clinical
trials involving Licensed Products, clinical trials coverage in a minimum amount
of $3,000,000 combined single limit per occurrence and in the aggregate; and (c)
prior to the Sale of the first Licensed Product, product liability coverage, in
a minimum amount of $2,000,000 combined single limit per occurrence and in the
aggregate. University may review periodically the adequacy of the minimum
amounts of insurance for each coverage required by this Section 12.1, and
University reserves the right to require Company to adjust the limits
accordingly. The required minimum amounts of insurance do not constitute a
limitation on Company's liability or indemnification obligations to University
under this Agreement.

 

12.2 Other Requirements. The policies of insurance required by Section 12.1 will
be issued by an insurance carrier with an A.M. Best rating of “A” or better and
will name University as an additional insured with respect to Company’s
performance under this Agreement. Company will provide University with insurance
certificates evidencing the required coverage within thirty (30) days after the
Effective Date and the commencement of each policy period and any renewal
periods. Each certificate will provide that the insurance carrier will notify
University in writing at least thirty (30) days prior to the cancellation or
material change in coverage.

  

13 ADDITIONAL PROVISIONS

 

13.1 Independent Contractors. The parties are independent contractors. Nothing
contained in this Agreement is intended to create an agency, partnership or
joint venture between the parties. At no time will either Party make commitments
or incur any charges or expenses for or on behalf of the other Party.

 

13.2 No Discrimination. Neither University nor Company will discriminate against
any employee or applicant for employment because of race, color, sex, sexual or
affectional preference, age, religion, national or ethnic origin, handicap, or
veteran status.

 

 

 

 



 

13.3 Compliance with Laws. Company must comply with all prevailing laws, rules
and regulations that apply to its activities or obligations under this
Agreement. For example, Company will comply with applicable United States export
laws and regulations. The transfer of certain technical data and commodities may
require a license from the applicable agency of the United States government
and/or written assurances by Company that Company will not export data or
commodities to certain foreign countries without prior approval of the agency.
University does not represent that no license is required, or that, if required,
the license will issue.

 

13.4 Modification, Waiver & Remedies. This Agreement may only be modified by a
written amendment that is executed by an authorized representative of each
Party. Any waiver must be express and in writing. No waiver by either Party of a
breach by the other Party will constitute a waiver of any different or
succeeding breach. Unless otherwise specified, all remedies are cumulative.

 

13.5 Assignment & Hypothecation. Company may not assign this Agreement or any
part of it, either directly or by merger or operation of law, without the prior
written consent of University. University will not unreasonably withhold or
delay its consent, provided that: (a) at least thirty (30) days before the
proposed transaction, Company gives University written notice and such
background information as may be reasonably necessary to enable University to
give an informed consent; (b) the assignee agrees in writing to be legally bound
by this Agreement and to deliver to University an updated Development Plan
within forty-five (45) days after the closing of the proposed transaction; and
(c) Company provides University with a copy of assignee's undertaking. Any
permitted assignment will not relieve Company of responsibility for performance
of any obligation of Company that has accrued at the time of the assignment.
Company will not grant a security interest in the License or this Agreement
during the Term. Any prohibited assignment or security interest will be null and
void.

 

13.6 Notices. Any notice or other required communication (each, a “Notice”) must
be in writing, addressed to the Party's respective Notice Address listed on the
signature page, and delivered: (a) personally; (b) by certified mail, postage
prepaid, return receipt requested; (c) by recognized overnight courier service,
charges prepaid; or (d) by facsimile. A Notice will be deemed received: if
delivered personally, on the date of delivery; if mailed, five (5) days after
deposit in the United States mail; if sent via courier, one (1) business day
after deposit with the courier service; or if sent via facsimile, upon receipt
of confirmation of transmission provided that a confirming copy of such Notice
is sent by certified mail, postage prepaid, return receipt requested.

 

13.7 Severability & Reformation. If any provision of this Agreement is held to
be invalid or unenforceable by a court of competent jurisdiction, then the
remaining provisions of this Agreement will remain in full force and effect.
Such invalid or unenforceable provision will be automatically revised to be a
valid or enforceable provision that comes as close as permitted by law to the
parties' original intent.

 

13.8 Headings & Counterparts. The headings of the articles and sections included
in this Agreement are inserted for convenience only and are not intended to
affect the meaning or interpretation of this Agreement. This Agreement may be
executed in several counterparts, all of which taken together will constitute
the same instrument.

 

13.9 Governing Law. This Agreement and all amendments, modifications,
alterations, or supplements hereto, and the rights of the parties hereunder,
shall be construed under and governed by the laws of the District of Columbia,
without regard to principles of conflict of laws thereof which may require the
application of the law of another jurisdiction. Unless otherwise agreed to by
the parties, only courts in District of Columbia shall have jurisdiction to hear
and decide any controversy or claim between the parties arising under or
relating to this Agreement.

 

 

 

 



 

13.10 Dispute Resolution. If a dispute arises between the parties concerning any
right or duty under this Agreement, then the parties will confer, as soon as
practicable, in an attempt to resolve the dispute. If the parties are unable to
resolve the dispute amicably, then the parties will submit to the exclusive
jurisdiction of, and venue in, the local or Federal courts of the District of
Columbia with respect to all disputes arising under this Agreement.

 

13.11 Integration. This Agreement with its Exhibits contain the entire agreement
between the parties with respect to the Patent Rights and the License and
supersede all other oral or written representations, statements, or agreements
with respect to such subject matter, including but not limited to the Term
Sheet.

 

Each Party has caused this Agreement to be executed by its duly authorized
representative.

 



THE GEORGE WASHINGTON UNIVERSITY PROTEA BIOSCIENCES, INC     By: /s/ Leo M.
Chalupa By: /s/ Stephen Turner Name: Leo M. Chalupa Name: Stephen Turner Title:
Vice President for Research Title: President Date: ________________________
Date: ________________________     Addresses:       Office of Technology
Transfer Protea Biosciences, Inc. Office of the Vice President for Research 955
Hartman Run Road, Suite 210 The George Washington University Morgantown, WV
26507 2033 K Street, NW, Suite 750   Washington, DC 20052 Attention: President  
     



 



Attention: Director

Required copy to:

The George Washington University

Office of the Sr. Vice President & General Counsel

2100 Pennsylvania Avenue NW, Suite 250

Washington, DC 20052

Attention: General Counsel

 



 

 

 

 EXHIBIT INDEX

 

 



    Exhibit A Patents and Patent Applications in Patent Rights     Exhibit B
Minimum Contents of Development Plan     Exhibit C Format of Royalty Report    
Exhibit D Payments Due under sections 3.1 and 7.2



 

 

 



 

 



 

Exhibit A

 

 Patent Rights: List of patents and current pending patent applications

 

 

GWU Technology Docket Number

 

 

Status

 

 

Country

 

Application

Number

 

Application

Date

 

Patent

Number

 

 

Title

 

 

Inventors

 

 

006-000xc- Vertes

 

 

 

Expired

 

 

 

USA

 

 

 

60/808,544

 

 

 

05/26/2006

  Laser Desorption Ionization and peptide Sequencing on Laser Induced
Microcolumn  Arrays

 

 

Vertes, Akos; Yong

Chen

 

 

006-000xc- Vertes

 

 

 

Granted

 

 

 

USA

 

 

 

11/674,671

 

 

 

26/01/2006

 

 

 

8,084,734

Laser Desorption Ionization and Peptide Sequencing on Laser Induced Silicon
Microcolumn Arrays

 

 

Vertes, Akos; Yong

Chen

 

 

009-00xb- Vertes

 

 

Expired

 

 

USA

 

 

61/167,442

 

 

04/07/2009

  Tailored Nanopost Arrays (NAPA) for Laser Desorption/Ionization in Mass
Spectrometry

 

Vertes, Akos; Walker, Bennett; Stolee, Jessica; Retterer, Scott; Pickel, Deanna

 

 

009-00xb- Vertes

 

 

Pending

 

 

USA

 

 

12/755,769

 

 

4/7/2010

  Tailored Nanopost Arrays (NAPA) for Laser Desorption/Ionization in Mass
Spectrometry

 

Vertes, Akos; Walker, Bennett; Stolee, Jessica; Retterer, Scott; Pickel, Deanna

 

 

009-000xd- Vertes

 

 

 

Expired

 

 

 

USA

 

 

 

61/145,544

 

 

 

1/17/2009

 

 

 

.

Nanophotonic Production, Modulation  and Switching of Ions by Silicon
Microcolumn Arrays

 

 

Vertes, Akos; Walker, Bennett;

 

 

009-000xd- Vertes

 

 

 

Granted

 

 

 

USA

 

 

 

12/689,829

 

 

 

1/19/2010

 

 

 

8,110,796

Nanophotonic Production, Modulation  and Switching of lons by Silicon
Microcolumn Arrays

 

 

Vertes, Akos; Walker, Bennett;

 

 

009-000xd- Vertes

 

 

 

Pending

 

 

 

USA

 

 

 

13/348,285

 

 

 

1/11/2012

  Nanophotonic Production, Modulation  and Switching of lons by Silicon
Microcolumn Arrays

 

 

Vertes, Akos; Walker, Bennett;

 

 

 

 

 



 

Exhibit B

 

 

 

Development Plan Contents

 

The initial Development Plan and each update to the Development Plan will
include, at a minimum, the following information:

 

·The date of the Development Plan and the reporting period covered by the
Development Plan.

·Identification and nature of each active relationship between Company and its
Affiliates, sublicensees or subcontractors in the research, development or
commercialization of Licensed Products or Patent Rights

·Significant projects completed during the reporting period by Company or its
Affiliates, sublicensees or subcontractors in the research, development or
commercialization of Licensed Products or Patent Rights.

·Significant projects currently being performed by Company or its Affiliates,
sublicensees or subcontractors in the research, development or commercialization
of Licensed Products or Patent Rights.

·Future projects expected to be undertaken during the next reporting period by
Company or its Affiliates, sublicensees or subcontractors in the research,
development or commercialization of Licensed Products or Patent Rights.

·Projected timelines to product launch of each Licensed Product prior to first
Sale.

·Projected annual Net Sales for each Licensed Product after first Sale.

·Significant changes to the current Development Plan since the previous
Development Plan and the reasons for the changes.

·Significant assumptions underlying the Development Plan and the future
variables that may cause significant changes to the Development Plan.

 

 

 

 

 

 



 

 Exhibit C

 

Form for Royalty Report

  

[c_logo.jpg] Royalty Report     Licensee: Protea Biosciences, Inc. Agreement
LISMA/NAPA/Nanophot Inventor(s): Akos vertes, et al. Patent #(s)  various Period
Covered: Prepared B From Date To Approved B   Date





If license covers several major product lines, please prepare a separate report
for each line. Then combine all product lines into a summary report.

 



Report Type o  Single Product Line Report              o  Multiple product
 Summary Report  Page ____ of  ____     o  Product Line Detail: Line       Trade
Name            Page  



 

 

Report Currency: o US Dollars o Other (specify) _(Please request an alternate
form)

 

[c_table.jpg]

 



 

 

 

 

Exhibit D

 

Invoice of Payments Due Under Sections 3.1 and 7.2

 

 

THE GEORGE WASHINGTON UNIVERSITY

WASHINGTON DC

 

[d_table.jpg] 

 

Receivable

Receivable details

 

1 Article 3.1 License Initiation Fee, due on Effective Date of License
$25,000.00

 

2 Article 7.2 Payment and Reimbursement of Past Patent Expenses incurred prior
to the $26,133.68

Effective Date*

 

Tech ld 009-000xb-Vertes  $6,465.32  Tech ld 006-000xc-Vertes  $8,780.03  Tech
ld 009-000xd-Vertes  $10,888.33  Sub Total  $26,133.68 

  

*This amount can change depending on the date of execution of the license
Agreement

Tax ID: 53-019654 Balance Due by 27-Sep-12 Total Due: $51,133.68

 



 

